 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   ERIN GIBSON,                                            Case No. 2:17-cv-01679-JAD-PAL
 8                                         Plaintiff,                   ORDER
           v.
 9
     O G TRANSPORT, INC., et al.,
10
                                        Defendants.
11

12        Based on the scheduling needs of the court,
13        IT IS ORDERED that:
14        1. The Settlement Conference currently set for June 6, 2019 at 9:00 a.m. is ADVANCED
15              to May 22, 2019, at 9:00 a.m., in Chambers Room 3071.
16        2. The deadline for chambers to receive the confidential settlement statements shall be
17              ADVANCED to May 15, 2019.
18        3. All other instructions within the original Order Setting Settlement Conference
19              (ECF No. 26) shall remain in effect.
20        DATED this 16th day of April, 2019.
21

22
                                                            PEGGY A. LEEN
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
